Citation Nr: 1441214	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a vestibular disorder.

3.  Entitlement to service connection for tinnitus, to include as secondary to a vestibular disorder.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disability and/or low back disability.

5.  Entitlement to service connection for a bowel disorder, to include as secondary to residuals of hemorrhoidectomy.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

7.  Entitlement to a compensable rating for residuals of hemorrhoidectomy.

8.  Entitlement to a rating higher than 20 percent for postoperative right knee degenerative joint disease.

9.  Entitlement to a rating higher than 10 percent for postoperative right knee instability.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 1984 and April 1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from December 2007, December 2008, October 2009, and August 2011 rating decisions.  The Veteran now resides in Ohio, so the matter is now handled by the RO in Cleveland, Ohio.    

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to service connection for a vestibular disorder, tinnitus, a left knee disorder, a bowel disorder, an acquired psychiatric disorder, and entitlement to a rating higher than 10 percent for postoperative right knee instability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to service connection for bilateral hearing loss.

2.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to a compensable rating for residuals of hemorrhoidectomy.

3.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal for entitlement to a rating higher than 20 percent for postoperative right knee degenerative joint disease.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for residuals of hemorrhoidectomy, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to a rating higher than 20 percent for postoperative right knee degenerative joint disease, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for bilateral hearing loss, entitlement to a compensable rating for residuals of hemorrhoidectomy, and entitlement to a rating higher than 20 percent for postoperative right knee degenerative joint disease.  See May 2014 BVA Hearing Transcript, pages 2-3.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to a compensable rating for residuals of hemorrhoidectomy is dismissed.

Entitlement to a rating higher than 20 percent for postoperative right knee degenerative joint disease is dismissed.


REMAND

The Veteran seeks entitlement to service connection for a vestibular disorder, tinnitus, a left knee disorder, a bowel disorder, and an acquired psychiatric disorder.  She also seeks entitlement to a rating higher than 10 percent for postoperative right knee instability.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Vestibular Disorder and Tinnitus

The Veteran asserts that her vestibular disorder is due to acoustic trauma that occurred during service.  She has also asserted that her tinnitus had an onset at the same time that her dizziness began.  VA treatment records indicate that she received vestibular rehabilitation/physical therapy in November 2009 due to dizziness and disequilibrium and she has been diagnosed with tinnitus.

To date, the Veteran has not yet been afforded a VA examination for her claimed vestibular disorder.  Additionally, a medical opinion should be obtained regarding whether the Veteran's vestibular disorder is causally or etiologically due to service, to include exposure to acoustic trauma, and whether the Veteran's tinnitus is proximately due to or aggravated by her vestibular disorder.

Left Knee Disorder

The Veteran asserts her left knee disorder is secondary to her service-connected right knee disability and/or low back disability.  She testified that she believes her altered gait has affected her left knee.  See May 2014 BVA Hearing Transcript, page 14.  The Board notes that the Veteran is service connected for right knee instability and degenerative joint disease.  In April 2011, the Veteran sought treatment for bilateral knee pain.  See April 2011 VA treatment note.

Although the Veteran has been afforded multiple VA examinations for her right knee, an examination of the left knee has not been provided, and a medical opinion regarding the nature and etiology of the Veteran's left knee disorder has not yet been obtained.  As such, the Board finds a remand is necessary to afford the Veteran a VA examination of the left knee and to obtain a medical opinion.

Bowel Disorder

The Veteran asserts she suffers from a bowel disorder, particularly irritable bowel syndrome (IBS), as secondary to her service-connected residuals of hemorrhoidectomy.  A June 2007 VA treatment note indicates that the Veteran has been diagnosed with IBS.  The Veteran testified in May 2014 that she suffered from constipation due to the fear of pain associated with her hemorrhoids.  See May 2014 BVA Hearing Transcript, page 6.

To date, the Veteran has not yet been afforded a VA examination for her claimed bowel disorder.  As such, a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.
Acquired Psychiatric Disorder

The Veteran asserts she suffers from an acquired psychiatric disorder as secondary to her service-connected disabilities.  VA treatment notes indicate the Veteran had a history of depression and anxiety.  See June 2007 VA treatment note.

To date, the Veteran has not yet been afforded a VA examination for her claimed psychiatric disorder.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Increased Rating for Right Knee Instability

The Veteran asserts her right knee instability is moderate to severe in severity.  She testified in May 2014 that even though she wears a knee brace, her knee often gives out and she falls at least three to four times a month.  See May 2014 BVA Hearing Transcript, page 17.

VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Here, the Board notes that the Veteran was afforded the most recent VA examination for her right knee in February 2010, more than four years ago.  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to 2011, in the claims file or in Virtual VA.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of her disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, the Board notes that an unrelated August 2014 rating decision states that medical records from the VA Medical Center (VAMC) in Chillicothe, Ohio, from November 29, 2011 through August 26, 2014 were electronically reviewed; however, the Board cannot locate these records in Virtual VA.  On remand, these records should be associated with the claims file, as they might contain information pertinent to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated treatment records, including, but not limited to, records from Chillicothe VAMC, subsequent to 2011.

2.  Afford the Veteran a VA examination for her claimed vestibular disorder and tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of her vestibular disorder and tinnitus, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's vestibular disorder is causally or etiologically due to service, to include exposure to acoustic trauma during service, and

b)  the Veteran's tinnitus is caused by or aggravated (beyond the natural progression) by her vestibular disorder.

The Veteran's contentions include that her tinnitus had an onset at the same time as her dizziness.  

If aggravation is found, the examiner should determine the baseline manifestations of the Veteran's tinnitus absent the effect of aggravation, and the increased manifestations that are proximately due to the Veteran's vestibular disorder.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Afford the Veteran a VA examination for her claimed left knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

All current left knee disorders should be noted.  Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of her left knee disorder, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's left knee disorder is causally or etiologically due to service, and,

b) the Veteran's left knee is caused by or aggravated (beyond the natural progression) by her right knee disability and/or low back disability.

The Veteran's contentions include that her altered gait has affected her left knee.   

If aggravation is found, the examiner should determine the baseline manifestations of the Veteran's left knee absent the effect of aggravation, and the increased manifestations that are proximately due to the Veteran's right knee and/or low back.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination for her claimed bowel disorder, to include irritable bowel syndrome.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

All current bowel disorders should be noted.  Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of her bowel disorder, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's bowel disorder is causally or etiologically due to service, and,

b) the Veteran's bowel disorder is caused by or aggravated (beyond the natural progression) by her residuals of hemorrhoidectomy.
 
The Veteran's contentions include that her irritable bowel syndrome is a result of fear of pain due to her hemorrhoids.  

If aggravation is found, the examiner should determine the baseline manifestations of the Veteran's bowel disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the Veteran's residuals of hemorrhoidectomy.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  Afford the Veteran a VA examination for her claimed acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

All current psychiatric disorders should be noted.  Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of her acquired psychiatric disorder, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's psychiatric disorder is causally or etiologically due to service, and,

b) the Veteran's acquired psychiatric disorder is caused by or aggravated (beyond the natural progression) by her service-connected disabilities.

The Veteran's contentions include that her physical disabilities result in limitations which cause her depression and anxiety.  

If aggravation is found, the examiner should determine the baseline manifestations of the Veteran's psychiatric disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the Veteran's service-connected disabilities.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Afford the Veteran a VA examination to determine the current severity of her postoperative right knee instability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

The examiner should opine whether the Veteran's right knee instability is slight, moderate or severe.

7.  After completion of the above, the RO/AMC must readjudicate the claims.  If the issues remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


